DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action has been issued in response to amendment filed on 12/06/2021. 

Independent claims 1, 16, 19 are amended. Dependent claims 8, 10 and 12 have amended. 

Claims 1-12 and 14-20are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on March 4, 2022 to suggest amendment to claims 1, 8, 10, 12, 16 and 19 distinguish the claims from the prior art overcome and potential issues with respect to 35 U.S.C. § 112. Applicant substantially agreed with Examiner's suggestion. The agreed upon language is incorporated into the claims below.


IN THE CLAIMS:
	Please amend claims 1, 8,10, 12, 16 and 19. 

1. (Currently Amended) A method of downloading software information, the method comprising:
receiving, at a server computer, a first inquiry signal from a first client computer of a plurality of client computers, wherein the first inquiry signal comprises a first availability inquiry regarding whether a particular software package is located at the server computer and is available to be downloaded; 
performing a first determination as to whether a first number of plurality of client computers exceeds a first limit, wherein the first limit is a maximum number of downloads supported for the particular software package; 
in response to determining, based on the first determination, that the first number of 
and allowing time to pass for any respective client computer to resend their availability inquiry; 
receiving, at the server computer, a first download signal arriving from the first client computer, the first download signal including a first download request to download a first part of the particular software package; 
performing, in response to receiving the first download signal, a second determination as to whether a second number of 
in response to determining, based on the second determination, that the second number of 
in response to determining, based on the second determination, that the second number of download requests for the particular software package exceeds the second limit, ceasing to issue download permissions for any future download requests until the download request submitted in response to the second signal is processed; and
whereby, due to the performing of the first and second determinations, double- gated control is exercised in relation to the downloading of the software information including the first part of the particular software package.


8. (Currently Amended) The method of claim 7, further comprising, in response to determining, under the third determination, that not all of the parts of the plurality of parts have been sent for receipt by the first client computer: performing a fourth determination as to whether either the first number, the second number, or a third number of 

10. (Currently Amended) The method of claim 8, further comprising, in response to determining, under the fourth determination, that the first number, the second number, or the third number of 

12. (Currently Amended) The method of claim 1, further comprising, prior to the performing of the first determination: receiving, at the server computer, an additional inquiry signal from the first client computer, wherein the additional inquiry signal comprises an 
additional avail ability inquiry regarding whether an additional particular software package is located at the server computer and is available to be downloaded; and 

taking no action in response to the additional inquiry signal to send any signal for receipt by the first client computer that includes any permission to download the additional particular software package, and 
wherein a first time period elapses between the receiving of the first inquiry signal.

16. (Currently Amended) A method of downloading software information, the method comprising: 





receiving, at a server computer, a first inquiry signal from a first client computer of a plurality of client computers, wherein the first inquiry signal comprises a first availability inquiry regarding whether a particular software package is located at the server computer and is available to be downloaded; 
performing a first determination as to whether a first number of download requests for the particular software package received by the server computer from the plurality of client computers exceeds a first limit, wherein the first limit is a maximum number of downloads supported for the particular software package; 
in response to determining, based on the first determination, that the first number of download requests for the particular software package do not exceed the first limit, sending a second signal for receipt by the first client computer, the second signal including a first permission to download the particular software package and software package information, wherein the software package information includes a total number of parts of the particular software package; 
in response to determining, based on the first determination, that the first number of download requests for the particular software package exceeds the first limit, not sending the second signal and allowing time to pass for any respective client computer to resend their availability inquiry; 
receiving, at the server computer, a first download signal arriving from the first client computer, the first download signal including a first download request to download a first part of the particular software package; 
performing, in response to receiving the first download signal, a second determination as to whether a second number of download requests for the particular software package received by the server computer from the plurality of client computers exceeds a second limit, wherein the second limit is a maximum number of downloads supported for the particular software package;
in response to determining, based on the second determination, that the second number of download requests for the particular software package does not exceed the second limit, sending the first part of the particular software package for receipt by the first client computer, 
in response to determining, based on the second determination, that the second number of download requests for the particular software package exceeds the second limit, ceasing to issue download permissions for any future download requests until the download request submitted in response to the second signal is processed; and
commencing installation of 




a server computer comprising at least one processing device and at least one memory device coupled at least indirectly with the at least one processing device, wherein the server computer is configured to: 
receive a first inquiry signal arriving from a first client computer, wherein the first inquiry signal comprises a first availability inquiry regarding whether a particular software package is located at the server computer and is available to be downloaded; 
perform a first determination as to whether a first number 
in response to determining, under the first determination, that the first ing a second signal for receipt by the first client computer including a first permission to download the particular software package and software package information, wherein the software package information includes a total number of parts of the particular software package; Page 8 of 24Appl. No. 16/236,986Attorney Docket No.: 103343-1135498 Amdt. dated December 6, 2021 Response to Office Action of September 21, 2021 
in response to determining, based on the first determination, that the first number of ing the second signal and allowing time to pass for any respective client computer to resend their availability inquiry;
receive a first download signal arriving from the first client computer, the first download signal including a first request to download a first part of the particular software package; 
perform a second determination as to whether , including the first client computer, exceed the limit; 
in response to determining, based on the second determination, that the second number of download requests for the particular software package exceeds the second limit, ceasing to issue download permissions for any future download requests until the download request submitted in response to the second signal is processed; and
in response to determining, under the second determination, that the second number of 
whereby, due to the performing of the first and second determinations, double- gated control is exercised in relation to the downloading of the software information including the first part of the particular software package.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199